Case: 11-50337     Document: 00511794612         Page: 1     Date Filed: 03/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2012
                                     No. 11-50337
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MATEO MENDEZ-ZUNIGA, also known as Mateo Mendez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-957-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Mateo Mendez-Zuniga appeals his conviction for illegal reentry.                    He
presents an argument that he concedes is foreclosed by United States v.
Lopez-Ortiz, 313 F.3d 225, 229-31 (5th Cir. 2002), which held that an
immigration judge’s failure to explain the availability of discretionary relief in
an immigration proceeding does not render the proceeding fundamentally unfair.
See id.; see also Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir.
2007). The Government’s motion for summary affirmance is GRANTED, and the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50337    Document: 00511794612    Page: 2   Date Filed: 03/20/2012

                                No. 11-50337

judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2